Case 3:12-cv-05060-BHS Document 112 Filed 08/01/19 Page 1 of B of Tr)

Torn Richey *424udy
Washington Skate. Reformakory

Fo Box 77
MONROE WA 48272

UNITED STATES DISTRICT CouRT
WESTERN DISTRICT CF WASHINGTON
AT TACOMA

THOMAS wWw.s. RICHEY,
Plainti¢r,
v.

DeEnNis PANE ,
Dependant.

 

 

CASE NO, C12-5060. aHS

MOTION FoR NOTICE
OF ADJUBICATIVE FACT.

Plain&Gipe, Thomas Richey, pro-se, hereby Submits

this Motion for nobice of adJudicakive fact For the

Purpose OF ensuring bthak FEhis Courb Lane nobice oF

adJudicated fFacks ,. The facks Richey tS ASKing

this Courk Eo veriey have already been adJjudicated

and are Eherefore. uncontrovertible.

RCH EY -- MoTION -~ f

 
Case 3:12-cv-05060-BHS Document 112 Filed 08/01/19 Page 20f/3 g¢ j@

FACTS AOTvUOicATEp

‘ 4 This Court hetd in 1&s% Granbing OF Summary

Judgment 1 favor oF Richey , thab Defendant Pahne
Violaked Richey’s fighk ko petition by dismissing
Richey's - orfevance because Richey

refused ko rewrjbe.

his grievance ko omib Ehe words “exbremel y Obese

TRUE [| FALSE [J

Explanation , ic any:

‘2, Richey has @Q Ast Amendment Mghb Fo freedem

of speech [9 grievances,

TRUE [7] FALSE C7

Explanakion | ie any +

3. Whatever Language. Richey cheoses ko wrike in a
Prison Grievance is absolubely protected Under the 4st

Amendmenk so Leng as Richey MARES No Ehreak against

the Life or Sareby OF A Person.

Teue CI Pause

Rich €7~- Motion ~-2

 
Case 3:12-cv-05060-BHS Document 112 Filed 08/01/19 Page 3003 of /@

4. Se leng as Richey , or any other prisoner,

does nek threaken the sageky of others ja hie

Qrievances, ik is the duty and obligakion OF prison

Staff to accepE and File ai prison Grievance

True co FALSE (7

Explanation, ig any+

S. Derendant Dahne should have accepted and Filed

Richey's grievance in Nevember, Zell.

TRIE CT FALSE (J

Explanation , if any:

6, Defendant Pahne violated Richey's righE ko
Pekibion when he refused ko aecepb and fFrle. the
Properly €xbe submitted grievance

Teuse Co FALsE [7

Explanation, Fe any*

Da ted this

 

day ef August, 20)4

S*
Hon. JubGE BenTAnwW H. SETTLE
Submi Lke ol by ;

Thomas WS Richey

RicHey--~- MoTION--3

 
